DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to Applicant’s filing dated July 8, 2022.  Claims 1-10 are currently pending and have been considered, as provided in more detail below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101262537 B1, as cited by Applicant.
Regarding claim 1, ‘537 discloses side sills (Fig. 2, 10) coupled to opposite sides of the vehicle body in a forward-rearward longitudinal direction of the vehicle body; rear lower members (Fig. 2, 70) coupled between the side sills and front side members (Fig. 1, longitudinally extending members in front of the dash panel); and a lower bar (Fig. 2, 30) coupled to the side sills while being coupled to the rear lower members in a lateral direction of the vehicle body, wherein the lower bar is mounted to cross the rear lower members (Fig. 2 illustrates lower bar 30 coupled to side sills 10 and rear lower members 70 while also crossing through the rear lower members 70 as illustrated in figure 7).  
As to claim 2, ‘537 discloses wherein the side sills (10) are coupled to opposite ends of the lower bar (30) in a U shape (Fig. 9).  
Regarding claim 3, ‘537 discloses wherein each of the side sills (10) has a side reinforcement member (Fig. 4, 96) extending in a longitudinal direction and having a lattice structure therein (The English translation of the disclosure discloses “a reinforcing beam 96 for suppressing deformation actors such as torsion”, i.e. the reinforcement member exists on the side), and wherein a front end of the side reinforcement member is coupled to a corresponding end of the lower bar (Fig. 4 illustrates the front end of 96 coupled to the corresponding end of the lower bar 30).  
As to claim 4, ‘537 discloses wherein each of the rear lower members (Fig. 7, 70) has a through-hole (Fig. 7, 72) extending in the lateral direction, and wherein the lower bar extends through the through-hole and is coupled to the rear lower member (Fig. 7 illustrates the lower bar 30 extending through the through-hole 72).  
Regarding claim 5, ‘537 discloses wherein the lower bar (30) includes a rib (Fig. 7, 30a and 34) extending between front and rear inner walls of the lower bar.  
As to claim 8, ‘537 discloses wherein cover panels (Fig. 7, 82 and 86c illustrate the function of covering the coupling portions) are coupled to cover coupling portions between the side sills (10) and the lower bar (30) together with outer surfaces of the rear lower members (70).  
Regarding claim 9, ‘537 discloses wherein the lower bar (30) is disposed in front of a high-voltage battery so as to be spaced apart from the high-voltage battery (Fig. 2, 100) by a predetermined distance.  
As to claim 10, ‘537 discloses wherein the lower bar (30) is disposed at a rear of a front subframe so as to be spaced apart from the front subframe by a predetermined distance (Fig. 1 illustrates the lower bar 30 disposed at a rear of the front subframe).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/October 11, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612